EXHIBIT 10.1

 

ADDENDUM IX

TO

SPRINT PCS MANAGEMENT AGREEMENT AND

SPRINT PCS SERVICES AGREEMENT

 

Amending these agreements further

 

Dated July 31, 2004

 

 

Manager:                                           UbiquiTel Operating Company

 

Service Area BTAs:

 

Anderson, IN (partial)  #15

Bakersfield, CA  #28

Bloomington-Bedford, IN  #47

Boise-Nampa, ID  #50

Bowling Green-Glasgow, KY  #52

Chico-Oroville, CA  #79

Cincinnati, OH (partial)  #81

Clarksville, TN-Hopkinsville, KY  #83

Columbus, IN  #93

Eureka, CA  #134

Evansville, IN  #135

Fresno, CA  #157

Idaho Falls, ID  #202

Indianapolis, IN (partial)  #204

Las Vegas, NV (partial)  #245

Lewiston-Moscow, ID  #250

Logan, UT  #258

Louisville, KY (partial)  #263

Madisonville, KY  #273

Merced, CA  #291

Modesto, CA  #303

Owensboro, KY  #338

Paducah-Murray-Mayfield, KY  #339

Pocatello, ID  #353

Provo-Orem, UT (partial)  #365

Redding, CA  #371

Reno, NV  #372

Richmond, IN  #373

Sacramento, CA (partial)  #389

St. George, UT  #392

 

--------------------------------------------------------------------------------


 

Salt Lake City-Ogden, UT (partial)  #399

Spokane, WA  #425

Stockton, CA  #434

Terre Haute, IN (partial)  #442

Twin Falls, ID  #451

Vincennes-Washington, IN  #457

Visalia-Porterville-Hanford, CA  #458

Yuba City-Marysville, CA (partial)  #485

 

 

The parties to this Addendum IX (this “Addendum”) executed the Sprint PCS
Management Agreement, the Sprint PCS Services Agreement, the related Trademark
License Agreement and the Schedule of Definitions on October 15, 1998.

 

The Management Agreement, Services Agreement, Trademark License Agreements and
the Schedule of Definitions were amended by:

 

(1)                                  Addendum I dated as of October 15, 1998,

(2)                                  Addendum II dated as of December 28, 1999,

(3)                                  Addendum III dated as of February 14, 2000,

(4)                                  Addendum IV dated as of April 5, 2000,

(5)                                  Addendum V dated as of June 6, 2000,

(6)                                  Addendum VI dated as of February 21, 2001,

(7)                                  Addendum VII dated as of July 31, 2003, and

(8)                                  Addendum VIII dated as of November 7, 2003.

 

The purposes of this Addendum IX are to amend the Services Agreement and the
Schedule of Definitions.

 

The terms and provisions of this Addendum control over any conflicting terms and
provisions contained in the Management Agreement, the Services Agreement, the
Trademark License Agreements and the Schedule of Definitions.  The Management
Agreement, the Services Agreement, the Trademark License Agreements, the
Schedule of Definitions and all prior addenda continue in full force and effect,
except for express modifications made in this Addendum.  This Addendum does not
change the effective date of any prior amendment made to the Management
Agreement, the Services Agreement, the Trademark License Agreements or the
Schedule of Definitions through previously executed addenda.

 

Capitalized terms used and not otherwise defined in this Addendum have the
meaning ascribed to them in the Schedule of Definitions or in prior addenda. 
Section and Exhibit references are to sections and Exhibits of the Services
Agreement unless otherwise noted.

 

2

--------------------------------------------------------------------------------


 

The parties are executing this Addendum as of the date noted above, but this
Addendum will be deemed to have been effective on March 1, 2004 (the “Effective
Date”).

 

On the Effective Date, the Services Agreement and the Schedule of Definitions
are amended as follows:

 

A.                                    New Amendments.

 

Services Agreement

 

1.                                      Changes to Article 2 [Addm VIII, §32;
revised by this Addendum].  Section 32 of Addendum VIII is deleted.  Article 2
of the Services Agreement is amended and restated in its entirety to read as
follows:

 

2.                                      SERVICES

 

2.1                               Services.

 

2.1.1                     Services.    Subject to the terms of this agreement,
through December 31, 2006, Manager will obtain the services set forth on
Schedule 2.1.1 attached to this agreement (“Services”) from Sprint Spectrum in
accordance with this section 2.1, and Sprint Spectrum will provide all or none
of the Services.    For purposes of clarification, as of the Effective Date of
Addendum IX through December 31, 2006, Sprint Spectrum is providing all of the
Services to Manager and Sprint Spectrum will not provide individual Services.

 

The fees charged for the Services and the process for setting the fees charged
for the Services are set forth in section 3.2.  Sprint Spectrum may designate
additional Services upon at least 60 days’ prior written notice to Manager by
providing an amended Schedule 2.1.1 to Manager in accordance with the provisions
of section 9.1.

 

Without Manager’s prior written consent, neither Sprint Spectrum nor any of its
Related Parties will require Manager to pay for:

 

(A)                              any of those additional CCPU Services or CPGA
Services to the extent that they are the same as or functionally equivalent to
any service or benefit that Manager currently receives from Sprint Spectrum or
its Related Parties or Sprint PCS or its Related Parties but for which Manager
does not pay a separate fee immediately after the Effective Date, or

 

(B)                                any other additional CCPU Services or CPGA
Services through December 31, 2006. After that date the fee for those

 

3

--------------------------------------------------------------------------------


 

other additional Services will be included in the fees for CCPU Services and
CPGA Services.

 

2.1.2                     Discontinuance of Services.    If Sprint Spectrum
determines to no longer offer a Service, then Sprint Spectrum must

 

(i)                                     notify Manager in writing a reasonable
time before discontinuing the Service, except Sprint will notify Manager at
least 9 months before Sprint plans to discontinue a significant Service (e.g.,
billing, collection and customer care).

 

(ii)                                  discontinue the Service to all Other
Managers.

 

If Manager determines within 90 days after receipt of notice of discontinuance
that it wants to continue to receive the Service, Sprint Spectrum will use
commercially reasonable efforts to:

 

(a)                                  help Manager provide the Service itself or
find another vendor to provide the Service, and

 

(b)                                 facilitate Manager’s transition to the new
Service provider.

 

The fees charged by Sprint Spectrum for the CCPU Services and CPGA Services will
be reduced by any fees payable by Manager to a vendor or new Service provider in
respect of discontinued CCPU Services and CPGA Services, if (x) Sprint Spectrum
procures such CCPU Services or CPGA Services from a vendor or a new Service
provider and bills those items as Settled-Separately Manager Expenses (as
defined in subsection 3.2.5 of this agreement), or (y) Manager procures such
CCPU Services or CPGA Services from a vendor or a new provider of Services, or
(z) Manager self-provisions the Service.  No adjustment to the fees will be made
if Sprint Spectrum discontinues a CCPU Service or CPGA Service and Sprint
Spectrum does not provide the CCPU Service or CPGA Service to end users.

 

2.1.3                     Performance of Services.    Sprint Spectrum may select
the method, location and means of providing the Services.  If Sprint Spectrum
wishes to use Manager’s facilities to provide the Services, Sprint Spectrum must
obtain Manager’s prior written consent.

 

2.2                               Third Party Vendors.  Some of the Services
might be provided by third party vendors under arrangements between Sprint
Spectrum and the third party vendors.  In some instances, Manager may receive
Services from a third party vendor under the same terms and

 

4

--------------------------------------------------------------------------------


 

conditions that Sprint Spectrum receives those services.  In other instances,
Manager may receive Services under the terms and conditions set forth in an
agreement between Manager and the third party vendor.

 

2.                                      Changes to Article 3 [Addm VIII, §33;
revised by this Addendum].  Section 33 of Addendum VIII is deleted.  Article 3
of the Services Agreement is amended and restated in its entirety to read as
follows:

 

3.                                      FEES FOR SERVICES

 

3.1                               Services.  Manager will pay Sprint Spectrum a
fee for the Services provided by or on behalf of Sprint Spectrum now or in the
future, subject to Section 2.1.1.  Manager may not obtain these Services from
other sources, except as provided in this agreement.

 

If an accounting classification change has the effect of moving a Service from a
CCPU Service or CPGA Service to a Settled-Separately Manager Expense, the fees
for the CCPU Services or CPGA Services, as applicable, charged by Sprint
Spectrum will be reduced by the fees payable by Manager for the new
Settled-Separately Manager Expense.

 

3.2                               Fees for Services.

 

3.2.1  Initial Pricing Period.  The fees Manager will pay Sprint Spectrum for
the CCPU Services and CPGA Services provided to Manager by or on behalf of
Sprint Spectrum each month from the Effective Date of Addendum IX until
December 31, 2006 (“Initial Pricing Period”), will be:

 

(a)  for the CCPU Services: an amount equal to $7.63 multiplied by the Number of
Customers in Manager’s Service Area, and

 

(b)  for the CPGA Services: an amount equal to the Gross Customer Additions in
Manager’s Service Area multiplied by the lesser of (1) $23.00 or (2) an amount
equal to the product of (i) Sprint’s long-term forecasted CPGA and (ii) the
percentage used to calculate the initial fee under section 3.2.1(b), as amended
by Addendum VIII, as of the Effective Date of that Addendum VIII.  The parties
agree that the calculation described in (2) results in an amount equal to
$19.00.

 

The fees will be paid as set forth in section 10 of the Management Agreement.

 

3.2.2  Pricing Process.   The parties will reset the amounts under subsections
3.2.1(a) and (b) after the Initial Pricing Period ends.  Each subsequent pricing
period will last three years (if Manager continues

 

5

--------------------------------------------------------------------------------


 

to use Sprint Spectrum or a Related Party to provide these Services) with, for
example, the second pricing period beginning on January 1, 2007 and ending on
December 31, 2009.

 

The process for resetting the amounts is as follows:

 

(a)  Sprint Spectrum will give Manager proposed CCPU and CPGA amounts by
October 31 of the calendar year before the calendar year in which the then
current pricing period ends (e.g. if the pricing period ends on December 31,
2006 then the amounts have to be presented by October 31, 2005).  The proposed
amounts will be based on the amount necessary to recover Sprint PCS’ reasonable
costs for providing the CCPU Services and CPGA Services to Manager and the Other
Managers.  Manager’s representative and the Sprint PCS representative will begin
discussions regarding the proposed CCPU and CPGA amounts within 20 days after
Manager receives the proposed CCPU and CPGA amounts from Sprint Spectrum.

 

(b)  The fee Manager will pay Sprint Spectrum for the CCPU Services provided to
Manager by or on behalf of Sprint Spectrum each month beginning on January 1,
2007 until December 31, 2008 under the pricing process described in this
section 3.2.2 will not exceed $8.50 per subscriber multiplied by the Number of
Customers in Manager’s Service Area.

 

(c)  If the parties do not agree on new CCPU and CPGA amounts within 30 days
after the discussions begin, then Manager may escalate the discussion to the
Sprint PCS Chief Financial Officer or Sprint Spectrum may escalate the
discussion to Manager’s Chief Executive Officer or Chief Financial Officer.

 

(d)  If the parties cannot agree on the new CCPU and CPGA amounts through the
escalation process within 20 days after the escalation process begins, then
Manager may either

 

(i)                                     submit the determination of the CCPU and
CPGA amounts to binding arbitration under section 14.2 of this agreement,
excluding the escalation process set forth in section 14.1 and continue
obtaining all of the CCPU Services and CPGA Services from Sprint Spectrum at the
CCPU and CPGA amounts the arbitrator determines, or

 

(ii)                                  procure from a vendor other than Sprint
Spectrum or self-provision all of the Services.

 

By December 1, 2006, the parties will agree on a service level agreement for
customer care services and collection services (“Customer-Related Services”)

 

6

--------------------------------------------------------------------------------


 

that will apply to Customer-Related Services delivered by Sprint Spectrum
starting on January 1, 2007.  If the parties cannot agree on a service level
agreement by December 1, 2006, either party may submit a proposed service level
agreement to binding arbitration under section 14.2 of the Management Agreement,
excluding the escalation process set forth in section 14.1.  If the arbitration
concludes after January 1, 2007 the service level agreement, as agreed upon
through the arbitration process, will be effective as of January 1, 2007.   The
agreement will set forth 5 metrics for Customer-Related Services and will
provide that Sprint Spectrum will use commercially reasonable efforts to meet
the industry averages for those metrics as in effect on December 1, 2006.  The 5
metrics are:

 

(a)                      Service Grade Rate defined as percentage of calls
answered in 60 seconds or less after the customer enters the call queue.

 

(b)                     Average Hold Time defined as average time a customer
waits to talk to a customer service representative once the customer enters the
call queue.

 

(c)                      Abandoned Call Rate defined as the percentage of calls
that disconnect prior to talking to a customer service representative after the
customer enters the call queue.

 

(d)                     Net Write-Offs Rate defined as monthly write-offs of
accounts receivable, net of customer deposits, divided by monthly subscriber
revenue.

 

(e)                      Past-Due Accounts Receivable Aging Rates defined as
percentage of accounts receivable greater than 60 days from due date.

 

The service level agreement will provide that Sprint Spectrum will give Manager
a quarterly report on the above metrics.  Beginning in 2008, Manager will have
the right to opt out of Sprint Spectrum providing the Customer Related Services
if the average of the metrics reflected in the four quarterly reports for the
prior calendar year indicate that Sprint Spectrum is not in compliance with any
2 of the 5 metrics.  To exercise the opt-out right, Manager must give its
opt-out notice to Sprint Spectrum during the first quarter of any calendar year
that Manager has an opt-out right.   Upon receipt of an opt-out notice, Manager
and Sprint Spectrum will use commercially reasonable efforts to transition the
Customer-Related Services to Manager or a third party vendor within 9 months
after the opt-out notice date.  Upon the parties’ completion of the transition,
the parties will agree to an adjustment to the CCPU Service Fee being charged by
Sprint Spectrum to Manager.  If the parties cannot agree to an adjustment,
Manager has the right to submit the determination to binding arbitration under
section 14.2 of the Management Agreement, excluding the

 

7

--------------------------------------------------------------------------------


 

escalation process set forth in section 14.1, and continue obtaining all the
CPGA Services and remaining CCPU services from Sprint Spectrum.  Manager will
reimburse Sprint Spectrum for transition and continuing operation costs in
accordance with Section 3.2.4.

 

Manager’s opt-out right described above is its sole remedy if Sprint Spectrum is
not in compliance with the metrics; Sprint Spectrum’s non-compliance with the
metrics does not constitute a breach of this agreement or any other agreement
between the parties.

 

Manager has the right to propose to Sprint Spectrum that Manager self-provision
or procure from a vendor some, but not all, of the Services.  Sprint Spectrum
will discuss the proposal with Manager, but Manager can only self-provision or
procure from a vendor some of the Services if Sprint Spectrum agrees.

 

Manager will begin paying Sprint Spectrum under the CCPU and CPGA amounts that
Sprint Spectrum presents for discussion at the beginning of the new pricing
period until the date on which the parties agree or until the arbitrator
determines the new CCPU and CPGA amounts, whichever occurs first.  Within 30
days after the amounts are determined (either by agreement or by arbitration),
Sprint PCS will recalculate the fees from the beginning of the new pricing
period and give notice to Manager of what the fees are and the amount of any
adjusting payments required.  If Sprint PCS owes Manager a refund of fees
already paid, Sprint PCS may pay the amount to Manager or Sprint PCS, in its
sole discretion, may credit the amount of the refund against any amounts Manager
then owes to Sprint PCS.  If Sprint PCS chooses to pay the refund, it will make
the payment at the time it sends the notice to Manager; If Sprint PCS chooses to
credit the refund, it will in the notice indicate the amounts owing to which the
credit will be applied.  If Manager owes Sprint PCS additional fees Manager will
pay those fees to Sprint PCS within 10 days after receipt of the notice.

 

3.2.3  Sprint Spectrum First Right of Refusal.  Manager must give Sprint
Spectrum written notice of Manager’s decision to procure the Services from a
third party vendor the Services at least 120 days before the end of the Initial
Pricing Period or any subsequent three-year pricing period and provide the third
party vendor terms to Sprint Spectrum.  Sprint Spectrum will have 30 days from
the date it receives the third party vendor’s terms to decide if it will provide
those Services to Manager under those terms.

 

Manager must agree to receive the Services from Sprint Spectrum if Sprint
Spectrum gives notice to Manager that it will provide the Services to Manager on
the third party vendor terms.  If Sprint Spectrum does not exercise its first
right of refusal, Manager must sign the agreement with the third party vendor on
the same terms and conditions as

 

8

--------------------------------------------------------------------------------


 

presented to Sprint Spectrum within 10 Business Days after Sprint Spectrum
notifies Manager of its decision not to exercise the first right of refusal or
the expiration of the 30-day period, whichever occurs first.  The procedure set
forth in this section 3.2.3 will begin again if Manager does not sign the
agreement with the third party vendor as required in the preceding sentence.

 

3.2.4  Transition and Continuing Operating Costs.  Sprint Spectrum will
cooperate with Manager and work diligently and in good faith to implement the
transition to another service provider (including Manager, if applicable), in a
reasonably efficient and expeditious manner.

 

Manager will pay for all reasonable out-of-pocket costs that Sprint Spectrum and
its Related Parties actually incur to (i) transfer any Service(s) provided to
Manager to a third party vendor or to enable Manager to self-provide any
Service(s), and (ii) operate and maintain systems, processes, licenses and
equipment to support those Services.  Sprint Spectrum will bill Manager monthly
for these costs.

 

3.2.5    Settled-Separately Manager Expenses.    Manager will pay to or
reimburse Sprint Spectrum for any amounts that Sprint Spectrum or its Related
Parties pays for Settled-Separately Manager Expenses.  “Settled-Separately
Manager Expenses” means those items the parties choose to settle separately
between themselves (e.g. accessory margins, reciprocal retail store cost
recovery) that are listed in sections C and D of Schedule 2.1.1.

 

Sprint Spectrum will give Manager at least 60 days’ prior written notice by
providing an amended Schedule 2.1.1 to Manager in accordance with the provisions
of section 9.1 of any additional Services added to sections C and D of
Schedule 2.1.1, but no additional service may be added to the extent it is the
same as, or functionally equivalent to, either:

 

(a)                                  any service that Sprint Spectrum or any of
its Related Parties currently provides to Manager as a CCPU Service or a CPGA
Service (unless the fees payable by Manager to Sprint Spectrum hereunder are
correspondingly reduced) or

 

(b)                                 any service or benefit that Manager
currently receives from Sprint Spectrum or its Related Parties but for which
Manager does not pay a separate fee before the Effective Date.

 

For each Settled-Separately Manager Expense, Sprint Spectrum will provide
sufficient detail to enable Manager to determine how the expense was calculated,
including the unit of measurement (e.g., per subscriber per month or per call)
and the record of the occurrences

 

9

--------------------------------------------------------------------------------


 

generating the expense (e.g., the number of calls attributable to the expense). 
If an expense is not reasonably subject to occurrence level detail, Sprint
Spectrum will provide reasonable detail on the process used to calculate the fee
and the process must be reasonable.  A detail or process is reasonable if it is
substantially in the form as is customarily used in the wireless industry.  The
Settled-Separately Manager Expenses will be paid as set forth in section 10 of
the Management Agreement.  Sprint Spectrum and its Related Parties may arrange
for Manager to pay any of the Settled-Separately Manager Expenses directly to
the vendor after giving Manager reasonable notice.

 

Unless Manager specifically agrees otherwise, any Settled-Separately Manager
Expense that Sprint Spectrum or any of its Related Parties is entitled to charge
or pass through to Manager under this agreement or the Management Agreement will
reflect solely out-of-pocket costs and expenses that Sprint Spectrum or its
Related Parties actually incur, will be usage-based or directly related to
revenue-generating products and services, and will not include any allocation of
Sprint PCS’ or its Related Parties’ internal costs or expenses (including, but
not limited to, allocations of general and administrative expenses or
allocations of employee compensation or related expenses).  For clarity, Sprint
Spectrum’s or its Related Parties’ out-of-pocket costs for handset and accessory
inventory consist of actual inventory invoice costs less any volume incentive
rebates and price protection credits that Sprint Spectrum or its Related Parties
receive from a vendor.

 

3.3                               Late Payments.    Any payment due under this
section 3 that Manager fails to pay to Sprint Spectrum in accordance with this
agreement will bear interest at the Default Rate beginning (and including) the
6th day after the due date stated on the invoice until (and including) the date
on which the payment is made.

 

3.4                               Taxes.    Manager will pay or reimburse Sprint
Spectrum for any sales, use, gross receipts or similar tax, administrative fee,
telecommunications fee or surcharge for taxes or fees that a governmental
authority levies on the fees and charges that Manager pays to Sprint Spectrum or
a Related Party.

 

 

Schedule of Definitions

 

3.                                      Deleted Definitions [NEW].  The
definitions of “Sprint PCS CCPU” and “Sprint PCS CPGA” are deleted.

 

10

--------------------------------------------------------------------------------


 

C.                                    Other Provisions.

 

1.                                       Manager and Sprint PCS’
Representations.    Manager and Sprint PCS each represents and warrants that its
respective execution, delivery and performance of its obligations described in
this Addendum have been duly authorized by proper action of its governing body
and do not and will not violate any material agreements to which it is a party. 
Each of Manager and Sprint PCS also represents and warrants that there are no
legal or other claims, actions, counterclaims, proceedings or suits, at law or
in arbitration or equity, pending or, to its knowledge, threatened against it,
its Related Parties, officers or directors that question or may affect the
validity of this Addendum, the execution and performance of the transactions
contemplated by this Addendum or that party’s right or obligation to consummate
the transactions contemplated by this Addendum.

 

2.                                       Reaffirmation of Sprint Agreements and
Schedules.    Each of the undersigned reaffirms in their entirety the Management
Agreement, the Services Agreement, the Trademark License Agreements and the
Schedule of Definitions, together with their respective rights and obligations
under those agreements and schedules.

 

3.                                       Counterparts.    This Addendum may be
executed in one or more counterparts, including facsimile counterparts, and each
counterpart will have the same force and effect as an original instrument as if
the parties to the aggregate counterparts had signed the same instrument.

 

[The remainder of this page is left blank intentionally.]

 

11

--------------------------------------------------------------------------------


 

The parties have caused this Addendum IX to be executed as of the date first
above written.

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WIRELESSCO, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SPRINT TELEPHONY PCS, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SPRINT PCS LICENSE, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SPRINT COMMUNICATIONS
COMPANY L.P.

 

 

 

 

 

 

 

By:

 

 

 

Thomas E. Murphy

 

 

Senior Vice President –
Communications and Brand
Management

 

 

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Dean E. Russell

 

 

Chief Operating Officer

 

12

--------------------------------------------------------------------------------


 

Schedule 2.1.1

 

-SECTION A-

 

Presently Offered CCPU Services

 

3G Fees

A/P Backhaul/Facility Disputes

Affiliate Utilities

ATM Soft Hand Off

Bank Fees

BI Performance Services – Initiation

BI Performance Services – Maintenance

Bid Cost

Billing

Check Free

Clarify Maintenance Fee

CO Usage

Collection Agency Fees

Conferences

Costs associated with rollout of new products and services

Credit Card Processing/Fees

Customer Care

Customer Solutions – Mature Life

Directory Assistance

DS3

E - Commerce PT

Enhanced Voicemail

Entrance Facility Expenses (Includes Terminating/Trunking Charge)

Ford Revenue

Ford Telematics

Gift Card Payable

Gift Card Receivable

Hal Riney Ad Kit

High Speed Remote Access Server

ICS Clearing House Costs (Includes Illuminet, Roaming Clearing House, and TSI)

IMT Charges

Interconnection

Inter-Machine Trunk

IT (Includes E-Commerce)

LD Verification

LIDB / CNAM

Local Loop, COC, ACF, IXC, etc. (National Platform Expense – Local Loop Cost,
Central Office Connection (COC), access Coordination Fee (ACF), Co-Location
Charges, and Inter Exchange Carrier (IXC) Charges)

Lockbox 261

MCI Disconnect Adjusted

National Platform – COA

National Platform Disputes

National Platform (2G) (Includes Voice Activated Dialing)

 

13

--------------------------------------------------------------------------------


 

National Platform Component

FCAPS (Fault, Configuration, Accounting, Performance, Security)

 

Capital Projects

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

IN (Intelligent Network)

 

Capital Expense

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

OSSN

 

Capital Expense

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

3G

 

Capital Projects

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

Operator Service

 

Vendor Fee

 

Wireless Web

 

Capital Projects

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

Messaging

 

Capital Projects

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

14

--------------------------------------------------------------------------------


 

VAD

 

Capital Projects

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

Voice Mail

 

Capital

 

Expense Projects

 

Circuit Expense

 

CLOH

 

Labor

 

Forecasts

 

Software Maintenance

 

Openwave

 

Hewlett Packard

 

Comverse

 

Marconi

 

Lucent

 

Commworks

 

Four Corners

 

Other Vendors (39)

 

Northwest Frequent Flyer

Premium Vision Services

PreNet

Pricing

Pro Text Messaging Plan

Ringers & More (Includes SBF and PT fees)

Roadside Rescue

Sprint Synch Services

Telecheck Charge

Telematics

Text Messaging Plan

TSC Usage

Type 1 Affiliate Long Distance

Voice Command Web

Wireless Web

 

 

-SECTION B-

 

Presently Offered CPGA Services

 

500 Minute Promotion Credit

 

15

--------------------------------------------------------------------------------


 

Activations – Customer Solutions

Activations – E-Commerce (Includes On Line (Web) Activations)

Activations – Telesales

Credit Check Fee

Customer Solutions – Early Life

Demo Phones

EarthLink

Hal Riney Service

Handset Logistics

Handset Obsolescence Fee and Carrying Costs

Local/Indirect Commission

Marketing Collateral Destruction

NAM/CAM

One Sprint Telesales

PGA Expenses

PLS Commission

SmartWorks Printing

 

-SECTION C-

 

Presently Offered CCPU Services - Activity Settled Separately

 

Affiliate Project Authorizations

Long Distance

E911 Phase I Revenue

Microwave Clearing

Roaming

Software Fees

Sprint Local Telephone Usage

Taxes Paid on Behalf of Type III Affiliates

Tower Lease

Travel Revenue and Expense

Upgrade Commission – 2 Step Channel

Vendor Usage-Based Charges on New Products

Wholesale Revenue and Expense

 

-SECTION D-

 

Presently Offered CPGA Services -Activity Settled Separately

 

3G Device Logistics Fee

3rd Party Spiffs

Accessory Margin

Commissions – National 3rd Party

Commissions – Other 3rd Party

Coop Advertising – Local 3rd Party

Coop Advertising – National 3rd Party

Handset returns

Handset subsidies

Handsets

 

16

--------------------------------------------------------------------------------


 

Marketing Collateral (excluding destruction)

Meeting Competition Fund

RadioShack Promos (Includes RadioShack Golden Quarter, Jumpstart, Relaunch,
Sprint to Vegas, and Break the Bank)

Rebate Administrative Expense

Rebates

Reciprocal Retail Store Cost Recovery

Sprint LDD Commission

Third Party Promotions

Upgrade Commission – RadioShack

 

17

--------------------------------------------------------------------------------